                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


ANTONIO D. PETERSON
a.k.a.
ANTONIO DARNELL MAYS,

                           Plaintiff,

              v.                                      Case No. 18-CV-1057

ANTHONY EMANUELE, et al.,

                    Defendants.


                                        ORDER


       On February 7, 2019, plaintiff Antonio Peterson filed a motion to substitute Doe

defendants. (ECF No. 32.) Peterson states that the proper name of Jane Doe #1 is “C/O

Lock;” the proper name of Jane Doe #2 is “C/O Peete;” and the proper name of Jane Doe

#3 is “C/O Dismuke. Id. The court will grant Peterson’s request to substitute Doe

defendants.

      IT IS ORDERED that Peterson’s motion to substitute Doe defendants (ECF No.

32) is GRANTED. The Clerk of Court shall revise the caption of this case to reflect that

the proper name of Jane Doe #1 is “C/O Lock,” the proper name of Jane Doe #2 is “C/O

Peete,” and the proper name and Jane Doe #3 is “C/O Dismuke.”
       IT IS ORDERED that, under an informal service agreement between Milwaukee

County and this court, the Clerk of Court will send electronic copies of Peterson’s

complaint and this order to Milwaukee County for service on defendants Lock, Peete,

and Dismuke. Defendants Lock, Peete, and Dismuke shall file a responsive pleading to

the complaint within sixty days of receiving electronic notice of this order.

       Dated at Milwaukee, Wisconsin this 20th day of February, 2019.




                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                             2
